Citation Nr: 1120196	
Decision Date: 05/24/11    Archive Date: 06/06/11

DOCKET NO.  02-21 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for an upper back and chest disability.

2.  Entitlement to service connection for left leg radiculopathy.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel



INTRODUCTION

The Veteran served on active duty from August 1977 to August 1981, and from August 1982 to March 2000.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a January 2000 and subsequent rating decisions from the Cleveland, Ohio, Department of Veterans Affairs (VA) Regional Office (RO).

The Board remanded the claims in December 2003 for further development and consideration.  The Veteran testified at a hearing at the RO before the undersigned in March 2010.  A transcript of the proceeding is of record.  The Board again remanded the claim in May 2010 for further development and consideration. 

The issues have been recharacterized as indicated on the title page to comport with the medical evidence of record.


FINDINGS OF FACT

1.  The Veteran has no disability manifested by an upper back and chest condition due to service.

2.  The Veteran has no disability manifested by left leg radiculopathy due to service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for an upper back and chest disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2000 & Supp. 2010); 38 C.F.R. § 3.303 (2010).

2.  The criteria for service connection for left leg radiculopathy have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2000 & Supp. 2010); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).  

The notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notices.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

The RO provided the appellant with notice in February 2004, subsequent to the initial adjudication which was made prior to the enactment of the Veterans Claims Assistance Act (VCAA) on November 9, 2000.  While the notice was not provided prior to the initial adjudication, the claimant has had the opportunity to submit additional argument and evidence, and to meaningfully participate in the adjudication process.  The claim was subsequently readjudicated in a May 2007 supplemental statement of the case, following the provision of notice.  The appellant has not alleged any prejudice as a result of the untimely notification, nor has any been shown.  

The notification substantially complied with the requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence.  

While the notification did not advise the appellant of the laws regarding degrees of disability or effective dates for any grant of service connection, no new disability rating or effective date for award of benefits will be assigned as the claims for service connection were denied.  Accordingly, any defect with respect to that aspect of the notice requirement is rendered moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993). 

VA has obtained service treatment records, assisted the appellant in obtaining evidence, afforded the appellant physical examinations, obtained medical opinions as to the etiology and severity of disabilities, and afforded the appellant the opportunity to give testimony before the Board.  All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.



II.  Analysis

The Veteran's service treatment records note that he complained of occasional pain in the left lower extremity.  The assessment was complaint of pain radiating to the left lower extremity.  In November 1997, the Veteran complained of chronic pain over the chest and back.  Atypical chest pain was noted.  On retirement examination in December 1999, upper back, chest, and left leg examination were normal.  

A VA general medical examination was conducted in December 1999.  The pertinent diagnoses were chest wall muscle spasms.  Physical examination normal.  There was insufficient clinical evidence to warrant a diagnosis of any acute or chronic disorder or residuals thereof.  The examination report also noted complaint of pain radiating to the left lower extremity.  Physical examination normal.  There were no neurological deficits found.  There was insufficient clinical evidence to warrant a diagnosis of any acute or chronic disorder or residuals thereof.  

A VA neurological examination was conducted in February 2008.  The Veteran complained of low back pain with radiates to the left lower extremity and chest muscle spasms which he believed were related to his low back disability.  Objective examination failed to reveal clinical evidence in support of either left lumbar radiculopathy, sciatica, or chest muscle spasms.  After a low back magnetic resonance imaging (MRI), the clinical impression was lumbago and complaints of chest tightness which are unrelated to any form of neurological disease.  

The Veteran submitted private medical treatment records.  In September 2007, he complained of reoccurring chest muscle spasms.  In 2005 and 2007, he complained of chest muscle spasms.  

A VA spine examination was conducted in June 2010.  The examiner noted that the Veteran had normal electromyogram (EMG) and nerve conduction velocity (NCV) studies in 2008.  There was no definite electrophysiological evidence of lumbosacral radiculopathy on examined left lower extremity.  The examiner stated objective examination fails to reveal clinical evidence in support of chest muscle spasms or upper back conditions.  Normal examination.  

A VA neurological examination was conducted in July 2010.  The examiner stated that there was no evidence of any form of left leg radiculopathy which affects any nerve resulting in neuritis, neuralgia, or paralysis of any sort.  

Service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  If there is no evidence of a chronic condition during service, or an applicable presumption period, then a showing of continuity of symptomatology after service is required to support the claim.  38 C.F.R. § 3.303(b).  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  Id.

A claim of service connection for a disability must be accompanied by medical evidence establishing that the claimant currently has a claimed disability.  Absent proof of a present disability, there can be no valid claim.  See, e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).  Pain alone, without a diagnosed or identifiable underlying malady or condition does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).

There is no evidence that the Veteran currently has or ever has had a disability manifested by an upper back and chest condition or a left leg radiculopathy and, accordingly, service connection for these putative conditions is not warranted on a direct basis.  

In cases such as this, when complete service treatment records are unavailable, the obligation to explain the Board's findings and conclusions and to consider carefully the benefit-of-the-doubt rule is heightened.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The service treatment records pertaining to the Veteran's first period of service are unavailable.  The absence of these records is much less significant than would ordinarily be the case because the claims are being denied based on the lack of current disabilities.  

As for the Veteran's statements attributing his an upper back and chest disability and left leg radiculopathy to service, although he is competent to describe symptoms, the claimed disabilities are not conditions where lay observation has been found to be competent; therefore, the determination as to the presence of the disability is medical in nature, that is, not capable of lay observation, and competent medical evidence is needed to substantiate the claim.  See Savage v. Gober, 10 Vet. App. 488, 498 (1997) (whether a veteran has a chronic condition since service, the evidence must be medical unless it relates to a condition as to which, under case law, lay observation is competent).  Several VA examination reports have noted that no disability has been found.  

The Veteran genuinely believes that his an upper back and chest disability and left leg radiculopathy and that they were incurred in service.  The Veteran is competent to comment on his symptoms.  However, as a layperson, lacking in medical training and expertise, the Veteran cannot provide a competent opinion on a matter as complex as a diagnosis or the etiology of his putative conditions and his views are of no probative value.  And, even if his opinion was entitled to be accorded some probative value, it is far outweighed by the detailed opinions provided by a number of medical professionals who reviewed the Veteran's claims file and provided the reasons for their opinions that there is no current disability present.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (competent testimony "can be rejected only if found to be mistaken or otherwise deemed not credible"); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

The preponderance of the evidence is against the claims; there is no doubt to be resolved; and service connection is not warranted. 

ORDER

Entitlement to service connection for an upper back and chest disability is denied.  

Entitlement to service connection for left leg radiculopathy is denied.  





____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


